Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



GEORGE R. DIPP


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00276-CV

An Original Proceeding 

in Mandamus





MEMORANDUM  OPINION 

ON  PETITION  FOR  WRIT  OF  MANDAMUS

	Relator, George R. Dipp, asks this Court to issue a writ of mandamus against the
Honorable Carlos Villa, Judge of the County Court at Law No. 5 of El Paso County.  Relator has
also filed a motion seeking emergency relief from the trial court's order of August 11, 2008
canceling Relator's notice of lis pendens.  In order to be entitled to mandamus relief, a relator
must meet two requirements.  First, the relator must show that the trial court clearly abused its
discretion.  In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex. 2004). 
Second, the relator must demonstrate he has no adequate remedy by appeal.  Id. at 135-36.  Based
on the record before us, we are unable to conclude that Relator is entitled to mandamus relief. 
Accordingly, we deny Relator's motion for temporary relief and his petition for writ of
mandamus.  See Tex.R.App.P. 52.8(a), 52.10.


September 16, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.